  Case: 4:21-cv-00729-AGF Doc. #: 6 Filed: 07/27/21 Page: 1 of 4 PageID #: 36




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 KOKAYI SIMMONS,                                 )
                                                 )
             Petitioner,                         )
                                                 )
      v.                                         )         No. 4:21-CV-729 AGF
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
             Respondent.                         )

                              MEMORANDUM AND ORDER

       This matter is before the Court on movant’s amended motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. ECF No. 5. The motion appears to be time-barred so the

Court will order movant to show cause why the motion should not be summarily dismissed.

                                          Background

       On January 3, 2019, movant pled guilty to one count of felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). United States v. Simmons, No. 4:18-CR-621-

AGF (E.D. Mo. July 18, 2018). On April 22, 2019, the Court sentenced movant to a term of 84

months’ imprisonment and three years of supervised release. Movant did not appeal.

       Movant initiated this suit by filing a pro se motion, dated June 14, 2021, in his criminal

case. See ECF No. 2. On June 21, 2021, the Court created the instant action by administratively

terminating the motion and opening it as a new case under 28 U.S.C. § 2255. ECF No. 1. The

Court then directed the Clerk of Court to send movant the Court form for § 2255 motions so that

movant could file an amended motion containing all of his § 2255 claims. ECF No. 3.

       In Movant’s amended § 2255 motion, he asserts that his guilty plea was not voluntary

because it was not entered into knowingly. ECF No. 5 at 5. According to movant, his court-
   Case: 4:21-cv-00729-AGF Doc. #: 6 Filed: 07/27/21 Page: 2 of 4 PageID #: 37




appointed trial counsel was ineffective in that she did not explain to movant what elements of the

offense the government would have to prove if they went to trial (namely the mens rea element

that movant “knowingly possessed a firearm”), nor did she explain that pleading guilty would limit

movant’s appellate options. Id. at 5, 14. Movant asserts other ways in which he believes his

counsel acted ineffectively, including her “refusal to take responsive measures or consider efforts

to challenge or suppress the search results” and the pressure she put on movant to plead guilty. Id.

at 14-15. Movant alleges that if his counsel had “properly explained Rehaif v. US, [he] more likely

than not would have insisted on proceeding to trial.” Id. at 15.

         Movant requests that the Court vacate his judgment and remand his case “to face

indictment.” Id. at 13. On the Court form question regarding timeliness of his motion, Movant

simply states “N/A.” Id. at 12.

                                        Legal Standards

       Rule 4(b) of the Rules Governing § 2255 Proceedings for the United States District Courts

provides that a district court may summarily dismiss a § 2255 motion if it plainly appears that the

movant is not entitled to relief. A district court may consider, on its own initiative, whether a

habeas action is barred by the statute of limitations. Day v. McDonough, 547 U.S. 198, 210 (2006).

However, before dismissing a habeas action as time-barred, the court must provide notice to the

movant. Id.

       Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations period.

Peden v. U.S., 914 F.3d 1151, 1152 (8th Cir. 2019). Under 28 U.S.C. § 2255(f):

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of –

               (1) the date on which the judgment of conviction becomes final;

                                               -2-
    Case: 4:21-cv-00729-AGF Doc. #: 6 Filed: 07/27/21 Page: 3 of 4 PageID #: 38




                  (2) the date on which the impediment to making a motion created by
                  governmental action in violation of the Constitution or laws of the
                  United States is removed, if the movant was prevented from making
                  a motion by such governmental action;

                  (3) the date on which the right asserted was initially recognized by
                  the Supreme Court, if that right has been newly recognized by the
                  Supreme Court and made retroactively applicable to cases on
                  collateral review; or

                  (4) the date on which the facts supporting the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

         If a criminal judgment is not appealed, it becomes final – for purposes of calculating the

time limit for filing a motion under § 2255 – when the time for filing a direct appeal expires. See

Anjulo-Lopez v. United States, 541 F.3d 814, 816 n.2 (8th Cir. 2008); Never Misses A Shot v.

United States, 413 F.3d 781, 782 (8th Cir. 2005). In a criminal case, a defendant’s notice of appeal

must be filed in the district court within fourteen days. Fed. R. App. P. 4(b)(1).

                                                     Discussion

         A review of the instant motion indicates that it is time-barred under 28 U.S.C. § 2255(f)

and subject to summary dismissal. Movant was sentenced on April 22, 2019. He had fourteen

days to file an appeal, which he did not do. Thus, his judgment became final on May 6, 2019, at

which point the statute of limitations began to run. From that point, movant had until May 6, 2020,

in which to timely file his § 2255 motion. However, movant did not file the instant motion until

June 14, 2021, 1 approximately thirteen months late.




1
 Under the prison mailbox rule, a 28 U.S.C. § 2255 motion to vacate is deemed timely filed when an inmate
deposits it in the prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173
F.3d 1131, 1135 (8th Cir. 1999).
                                                         -3-
   Case: 4:21-cv-00729-AGF Doc. #: 6 Filed: 07/27/21 Page: 4 of 4 PageID #: 39




       Clearly, the 1-year period from when his conviction became final under § 2255(f)(1), has

long expired. However, movant seems to be asserting some arguments for relief based on the

United States Supreme Court decision Rehaif v. United States, 139 S.Ct. 2191 (2019), which was

issued in June 2019. Assuming the Supreme Court recognized a new constitutional right that is

retroactively applicable to cases on collateral review in that case, and that the case is applicable to

the facts of movant’s case here, then movant’s limitation period under § 2255(f)(3) would have

started in June 2019 and expired one year later in June 2020. Movant did not file his initial § 2255

motion in this matter until June 2021.

       As such, it appears that the § 2255 motion here was filed after the limitations period

expired. As a result, I will order movant to show cause why his § 2255 motion should not be

dismissed as time-barred. Movant will be given thirty (30) days from the date of this order in

which to submit a written response. Failure to respond will result in the dismissal of this case

without further proceedings.

       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause, in writing and no later than

thirty (30) days from the date of this Order, why the instant § 2255 motion should not be denied

and dismissed as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this Order, his § 2255

motion will be dismissed without further proceedings.

       Dated this 27th day of July, 2021.



                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE

                                                 -4-
